DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This communication is considered fully responsive to the amendment/Req. reconsideration filed on 03/28/2021.
No claims have been amended. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/28/2021, with respect to the rejection(s) of claim(s) 1, 12, 14 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1, 5, 8, 9, 12, 14, 20, 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Martinez et al. (US Pub. 2013/0279552) hereinafter referred to as Gomez in view of Schwager et al. (US Pub. 20150009793) hereinafter referred to as Schwager, in further view of Parnell (US Pub. 2014/0369430) and in further view of Kim et al. (US Pub. 2011/0080937) hereinafter referred to as Kim.
For claims 1, 12, 14 and 20, Gomez discloses A method of interference mitigation between a Digital Subscriber Line, DSL, channel and a Power Line Communication, PLC, channel, (see Figs. 4-5, par. 0084-0086) said method comprising: 
providing, to at least one PLC modem of the PLC channel (network B is a PLC network operating on premises power lines and transceiver 204 comprises a PLC transceiver; see par. 0051 and Figs. 1-2), instructions to commence crosstalk estimation (At 404, the processor 112 may periodically send instructions to transceiver B 204 requesting that it schedule test transmissions (e.g., "probe frames") for interference measurement at specific nodes at network B; see par. 0070-0075 and Fig. 4), 
providing, to a DSL modem of the DSL channel (network A is an xDSL network operating on a twisted pair medium and transceiver 202 comprises an xDSL transceiver; see par. 0051 and Figs. 1-2), further instructions to commence the crosstalk estimation (one or more nodes at network A (including transceiver A 202, for example) collects network A line performance statistics (e.g., power ratio of signal strength to noise interference, etc.); see par. 0075 and Fig. 4), said further instructions prompting the DSL modem to measure a signal-to-noise value (the preselected threshold may be measured in terms of a signal to noise ratio; see par. 0088 
obtaining, from the DSL modem, a control message indicating the measured signal-to-noise value (A 202, for example) collects network A line performance statistics (e.g., power ratio of signal strength to noise interference, etc; see par. 0075),
Gomez suggests  that the processor 112 sends the computed power adjustment levels to transceiver B 204 and/or other nodes at network B and the notification may include other information including: a start time, a stop time, and/or a duration for the test communication. However Gomez does not explicitly disclose said instructions prompting the at least one PLC modem to increase, starting from a predetermined minimum transmit power, a transmit power of data transmission on the PLC channel at a given time.  Parnell discloses said instructions prompting the at least one PLC modem to increase, starting from a predetermined minimum transmit power (If we judge that Dx, the worst-case decrease in DSL SNR causable by the PLC node, would yield unacceptable DSL performance, then we adjust the PLC node's amplitude map to give the PLC node a new a-call it ay-to yield a new, acceptable D-call it Dy; see Parnell par. 0079-0093; The formula is valid and physically meaningful whether Dy is greater than, less than, or equal to Dx. If Dr>Dx, then l3>l, which implies an increase in the amplitude map; 0094, par. 0044-0049 and par. 0029), a transmit power of data transmission on the PLC channel (at 230, changes the transmit power spectral density (PSD) for the data signal transmitted by the PLC transmitter over the PLC medium; see Parnell par. 0031, 0094 and Fig. 2) at a given time (PLC-to-DSL coupling by collecting and processing DSL quiet-line noise (QLN) measurements under various distinct PLC-transmission cases. QLN is measured only while the DSL is training, 
The combination of Gomez and Parnell does not explicitly disclose time period defined with respect to a mutual time reference of the DSL channel and the PLC channel.  Schwager discloses time period defined with respect to a mutual time reference of the DSL channel and the PLC channel (FIG. 5 shows a flowchart of a method for determining a PLC-to-DSL crosstalk estimate according to an embodiment…. steps S03 and S04 can also be performed at the same time or earlier than steps S01 and S02; see Schwager par. 0064 and Fig. 5 and also par. 0050 and Fig. 3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Schwager’s arrangement in Gomez's invention to improve power line communication modems and digital subscriber line modems to reduce effects of crosstalk with interfering technologies (Schwager par. 0007).
The combination of Gomez, Parnell and Schwager does not explicitly disclose computing a value of a maximum transmit Power Spectral Density in consideration of the measured signal-to-noise value. Kim discloses computing a value of a maximum transmit Power Spectral Density in consideration of the measured signal-to-noise value from the DSL modem (Step 2: The transmitting modem 100 determines, with the cooperation of the PSD determination module 160, the actual transmit PSD ceiling level ATPC_T directly. For example, the transmitting modem may use measurements of background noise, DAC/ ADC noise, signal power levels, etc. Alternatively, for example the transmitting modem may send a plurality of packets with at least two packets having a different PSD ceiling value to receiving modem and use SNR and/or data rate information received from the receiver to determine the actual transmit PSD ceiling value; see Kim par. 0093, 0101, 0134 and 0143). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s arrangement in Gomez's invention to use a maximum transmit PSD mask to lower the transmit PSD value of at least one subcarrier which results in an increase in SNR for at least one subcarrier (see Kim Abstract).
Specifically for claim 12, Gomez discloses A device, comprising: 
at least one interface (As shown in FIG. 3, an example transmitter 3 02 may include an encoder 310, a modulator 312, a filter 316, and an interface 314; see par. 0055) configured to provide, to at least one PLC modem of a PLC channel (network B is a PLC network operating on premises power lines and transceiver 204 comprises a PLC transceiver; see par. 0051 and Figs. 1-2).w
Specifically for claim 14, Gomez discloses A method of interference mitigation between a DSL channel and a PLC channel (see Figs. 4-5, par. 0084-0086), 
said method comprising: 
establishing instructions to commence crosstalk estimation (At 404, the processor 112 may periodically send instructions to transceiver B 204 requesting that it schedule test transmissions (e.g., "probe frames") for interference measurement at specific nodes at network B; see par. 0070-0075 and Fig. 4), 
Specifically for claim 20, Gomez discloses A PLC modem (In an embodiment according the invention in the second aspect the second transceiver comprises a power line carrier (PLC) transceiver; see par. 0029 and Fig. 1), comprising: 
at least one processor configured to establish instructions to commence crosstalk estimation (The processor is coupled to the transceivers and arranged to receive performance statistics from one or more of the plurality of transceivers. The processor is further adapted to send instructions to the plurality of transceivers based on the received performance statistics; see par. 0031 and Fig. 1), 
an interface configured to execute data transmission on a PLC channel (the filtered signal is passed to the interface 316 for communication over the medium 102 to a receiving device; see par. 0058-0062).
For claim 5, Gomez discloses The method of claim 1, 
wherein said providing of the instructions to the PLC modem comprises: 
pre-provisioning the given time or time period to a local storage of the at least one PLC modem (At 406, transceiver B 204 schedules probe frames at network B. The schedule complies with the service requirements of network B (i.e., bandwidth reservations, etc.). Once the probes have been scheduled, transceiver B 204 may send a response back to the processor, 
For claim 8, Gomez discloses The method of claim 1, further comprising: 
for each one of a plurality of PLC modems of the PLC channel: determining an expected crosstalk with the DSL channel (At 412, the processor 112 computes an amount in which the power spectrum density (PSD) (i.e., power output) of one or more nodes at network B is to be adjusted, based on the performance statistics collected about network A; see par. 0077), 
wherein said instructions to commence crosstalk estimation are selectively sent to a given one of the plurality of PLC modems depending on the respectively determined expected crosstalk (At 412 the processor 112 sends the computed power adjustment levels to transceiver B 204 and/or other nodes at network B. In one implementation, the PSD value might be in vector form; see par. 0078). 
For claim 9, Gomez discloses The method of claim 1, further comprising: 
providing, to the at least one PLC modem, a control message indicating the computed value of the maximum transmit Power Spectral Density and prompting the at least one PLC modem to execute data transmission on the PLC channel employing the value of the maximum transmit Power Spectral Density (At 412 the processor 112 sends the computed power adjustment levels to transceiver B 204 and/or other nodes at network B; see par. 0078). 
For claim 17, Gomez discloses The method of claim 14, 
wherein the instructions to commence crosstalk estimation are at least partly retrieved from a local storage of a PLC modem of the PLC channel (the processor 112 
For claims 29, 30, 31 and 32, the combination of Gomez, Parnell and Schwager does not explicitly disclose wherein the predetermined minimum transmit power is a non-zero value. Parnell discloses wherein the predetermined minimum transmit power is a non-zero value (If we wish to change the PLC transmitter's worstcase impact on DSL SNR from Dx to Dy, we must scale its amplitude map by β…  The formula is valid and physically meaningful whether Dy is greater than, less than, or equal to Dx; see Parnell par. 0084-0094).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Parnell’s arrangement in Gomez's invention to change transmit power spectral density (PSD) for the data signal transmitted by the one PLC transmitter over the PLC medium based on a difference between the first noise and the second noise, such that the changed transmit PSD for the data signal transmitted by the one PLC transmitter over the PLC medium reduces the power of the signal electromagnetically coupled from the PLC medium to the DSL medium caused by the data signal transmission from the one PLC transmitter over the PLC medium (see Parnell Abstract).
Claims 2-4, 6, 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez, Schwager, Parnell and Kim and in further view of Mungall et al. (US Pub. 2014/0307572) hereinafter referred to as Mungall.
For claim 2, the combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose obtaining a control message indicating that the DSL channel is transitioned from The method of claim 1, further comprising: 
obtaining a control message (Once a communication link has been established, the CPE device and the DM may exchange messages via primitives; see Mungall par. 0017 and 0038) indicating that the DSL channel is transitioned from Initialization to Showtime (Stage 3: FPT During CPE Initialization and Stage 4:FPT During CPE Showtime showing transition; see Mungall par. 0035-0036), 
wherein said providing of the instructions to commence crosstalk estimation and said providing of the further instructions to commence crosstalk estimation is in response to said receiving of the control message indicating that the DSL channel is transitioned from Initialization to Showtime (Stage 3 and Stage 4 showing Initialization and Showtime; see Mungall par. 0035-0036).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Mungall’s arrangement in Gomez's invention to allow mechanisms, systems, methods, techniques and algorithms that gateway devices and powerline communication (PLC) networks can follow to mitigate adverse effects from the aforementioned inter-network interference (see Mungall Abstract).
For claim 3, the combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose The mothod of claim2, further comprising: providing, to the at least one PLC modem, a control message prompting the at least one PLC modem to reduce the transmit power of data transmission on the PLC channel in a frequency range of DSL channel transmission to the The method of claim 2, further comprising” 
providing, to the at least one PLC modem, a control message prompting the at least one PLC modem to reduce the transmit power of data transmission on the PLC channel in a frequency range of DSL channel transmission to the predetermined minimum transmit power (the CPE device may communicate to the DM of the PLC network requesting PSD back-off for that/those node( s) in one or more specified frequency bands. ….in conjunction with the request from the CPE device for reduction of transmission PSD by specific interfering nodes, may be used to reduce the interference suffered by the CPE device. The interference from specific PLC nodes may be reduced iteratively by applying FPT, estimating interference and requesting adjustment to the transmit PSDs; see Mungall par. 0069).
providing, to the DSL modem, a control message prompting the DSL modem to execute Initialization of the DSL channel (VDSL2 channel estimation (CE) is conducted at a fixed time during initialization; see Mungall par. 0017 and 0023, 0035). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Mungall’s arrangement in Gomez's invention to allow mechanisms, systems, methods, techniques and algorithms that gateway devices and powerline communication (PLC) networks can follow to mitigate adverse effects from the aforementioned inter-network interference (see Mungall Abstract).
For claim 4, Gomez discloses The method of claim 1, wherein the further instructions to commence crosstalk estimation prompt the DSL modem to measure the signal-to-noise value (the preselected threshold may be measured in terms of a signal to noise ratio; see par. 0088) respectively at each one of the plurality of given times or time periods defined with respect to the mutual time reference (The notification may include other information including: a start time, a stop time, and/or a duration for the test communication. Accordingly, the module may direct another node at the first network to collect performance statistics during the test communication; see par. 0091-0092).
The combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose wherein the instructions to commence crosstalk estimation prompt the PLC modem to iteratively increase, starting from the predetermined minimum transmit power, the transmit power of data transmission on the PLC channel at a plurality of given times or time periods defined with respect to the mutual time reference and by a predetermined amount. Mungall discloses wherein the instructions to commence crosstalk estimation prompt the PLC modem to iteratively increase, starting from the predetermined minimum transmit power, the transmit power of data transmission on the PLC channel at a plurality of given times or time periods defined with respect to the mutual time reference and by a predetermined amount (The total amount of time for all the designated nodes in the network to transmit at least a single FPT probe frame is kept to a minimum so that the CPE device can make an accurate estimation of the noise without adversely impacting the handling of the ongoing data traffic in the PLC network. For example, the DM may allocate specific TXOPs to specific nodes for transmitting FPT probe frames to ensure this is achieved. The DM may repeat this process until the CPE device requests the D M to terminate the FPT mode or until the specified time duration lapses. After the DM begins this process it may send an acknowledgment to the CPE device to 
For claim 6, the combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose wherein said providing of the instructions to commence crosstalk estimation and said providing of the further instructions to commence crosstalk estimation is executed via the DSL channel, preferably during Showtime of the DSL channel. Mungall discloses The method of claim 1, wherein said providing of the instructions to commence crosstalk estimation and said providing of the further instructions to commence crosstalk estimation is executed via the DSL channel during Showtime of the DSL channel (Stage 4: FPT During CPE Showtime; see Mungall par. 0036). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Mungall’s arrangement in Gomez's invention to allow mechanisms, systems, methods, techniques and algorithms that gateway devices and powerline communication (PLC) networks can follow to mitigate adverse effects from the aforementioned inter-network interference (see Mungall Abstract).
For claim 10, Gomez discloses The method of claim 1, further comprising: 
obtaining, from the DSL modem, a control message indicating the measured signal-to-noise value (A 202, for example) collects network A line performance statistics (e.g., power ratio of signal strength to noise interference, etc; see par. 0075), 
The combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose computing a parameter of Showtime-Adaptive Virtual Noise based on the measured signal-to-noise value, providing, to the DSL modem, a control message indicating the computed parameter of the Showtime-Adaptive Virtual Noise and prompting the DSL modem to generate the Showtime-Adaptive Virtual Noise employing the computed parameter.
Mungall discloses computing a parameter of Showtime-Adaptive Virtual Noise based on the measured signal-to-noise value (The worst-case noise profile may be saved as a virtual-noise profile which may then be used when the CPE device performs channel estimation during training and may also be used during showtime. This ensures that during showtime even if the PLC nodes are transmitting and receiving data during their normal operation, the CPE device maintains the SNR margin; see Mungall par. 0034), 
providing, to the DSL modem, a control message indicating the computed parameter of the Showtime-Adaptive Virtual Noise and prompting the DSL modem to generate the Showtime-Adaptive Virtual Noise employing the computed parameter (the CPE device may repeat the process as needed and then derive a virtual noise mask, e.g., by taking the per-tone maximum of all individual noise profiles corresponding to the transmitting PLC nodes. This worst case virtual noise mask may then be taken into account during the CPE training and channel estimation (including bit-loading) phases to ensure that the CPE performance during 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Mungall’s arrangement in Gomez's invention to allow mechanisms, systems, methods, techniques and algorithms that gateway devices and powerline communication (PLC) networks can follow to mitigate adverse effects from the aforementioned inter-network interference (see Mungall Abstract).
For claim 15, the combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose receiving a control message prompting to reduce the transmit power of data transmission on the PLC channel in a frequency range of DSL channel transmission to the predetermined minimum transmit power, in response to said receiving of said control message, reducing the transmit power of the data transmission on the PLC channel in the frequency range of DSL channel transmission to the predetermined minimum transmit power. Mungall discloses The method of claim 14, further comprising: 
receiving a control message prompting to reduce the transmit power of data transmission on the PLC channel in a frequency range of DSL channel transmission to the predetermined minimum transmit power, 
in response to said receiving of said control message, reducing the transmit power of the data transmission on the PLC channel in the frequency range of DSL channel transmission to the predetermined minimum transmit power (the CPE device may communicate to the DM of the PLC network requesting PSD back-off for that/those node( s) in one or more specified frequency bands. ….in conjunction with the request from the CPE device for reduction of 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Mungall’s arrangement in Gomez's invention to allow mechanisms, systems, methods, techniques and algorithms that gateway devices and powerline communication (PLC) networks can follow to mitigate adverse effects from the aforementioned inter-network interference (see Mungall Abstract).
For claim 16, the combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose in response to said establishing of the instructions to commence crosstalk estimation, iteratively increasing, starting from the predetermined minimum transmit power, the transmit power of data transmission on the PLC channel at a plurality of given times or time periods defined with respect to the mutual time reference. Mungall discloses The method of claim 14, further comprising: 
in response to said establishing of the instructions to commence crosstalk estimation, iteratively increasing, starting from the predetermined minimum transmit power, the transmit power of data transmission on the PLC channel at a plurality of given times or time periods defined with respect to the mutual time reference (The total amount of time for all the designated nodes in the network to transmit at least a single FPT probe frame is kept to a minimum so that the CPE device can make an accurate estimation of the noise without adversely impacting the handling of the ongoing data traffic in the PLC network. For example, 
For claim 18, the combination of Gomez, Parnell, Schwager and Kim does not explicitly disclose wherein the instructions to commence crosstalk estimation are at least partly received via the DSL channel, preferably during Showtime of the DSL channel. Mungall discloses The method of claim 14, 
wherein the instructions to commence crosstalk estimation are at least partly received via the DSL channel, preferably during Showtime of the DSL channel (After all the PLC nodes have completed transmitting, the CPE device may repeat the process as needed and then derive a virtual noise mask, e.g., by taking the per-tone maximum of all individual noise profiles corresponding to the transmitting PLC nodes. This worst case virtual noise mask may then be taken into account during the CPE training and channel estimation (including bit-loading) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415